PER CURIAM.
In this action for damages for wrongful seizure and sale of a mobile home, the Superior Court denied the defendants’ motion for summary judgment, holding that the plaintiff’s lien was properly recorded on the certificate of title “as provided by law”. See 288 A.2d 676 (1972).
The contentions presented here were argued and ruled upon below. We agree with the conclusions and reasons therefor stated by the Superior Court.
It should be noted that the Statutes existent in 1967-1968 govern this case. Statutory amendments in 1969 removed the ambiguities that gave rise to this litigation and clarified the lien procedures applicable to trailers and mobile homes. See 21 Del. C. §§ 101 and 2302(d), as amended 57 Del. Laws, Ch. 188, §§ 24, 25.
Affirmed.